Citation Nr: 0736217	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  06-24 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a chronic 
respiratory disorder.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to May 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The issue of entitlement to service connection for a chronic 
respiratory disorder is addressed in the Remand portion of 
the decision below and is remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

The veteran's current hypertension was not manifested until 
many years after service and is not related to active duty 
service or any incident therein.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
adjudication of the instant case, the RO's October 2003 
letter advised the veteran of the foregoing elements of the 
notice requirements.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by issuance of a fully compliant notification followed by a 
re-adjudication of the claim).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained all of the 
veteran's service medical records, as well as his identified 
VA medical treatment records and private treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board also does 
not find that a VA examination is necessary in this matter.  
There is no evidence of hypertension during the veteran's 
military service or for more than twenty-five years 
thereafter.  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including hypertension, will be presumed if they are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran asserts on appeal that he is entitled to service 
connection for hypertension.  Specifically, he contends that 
he incurred and was treated for this condition during his 
military service.

The veteran served on active duty from August 1961 to May 
1965. 
A review of his report of separation, Form DD 214, revealed 
no indication that he engaged in combat.  Moreover, the 
veteran has not alleged that his current hypertension is a 
combat-related injury.  See 38 U.S.C.A. § 1154 (West 2002).  

A review of his entrance examination, performed in August 
1961, noted that the veteran's heart was normal.  The report 
also listed his blood pressure reading as 110/70.  The 
veteran's service medical records do not contain any 
references to symptoms, findings, or diagnoses of 
hypertension.  His separation examination, performed in April 
1965, noted that his heart was normal.  It also listed a 
blood pressure reading of 130/80.

There are no medical treatment records pertaining to 
hypertension until decades after separation from service.  A 
treatment report, dated in February 1997, noted a blood 
pressure reading of 152/90.  An April 1997 treatment report 
noted that the veteran had been taking Lisinipril.  A 
treatment report, dated in October 1999, noted that the 
veteran had been diagnosed with hypertension eighteen months 
earlier.  Subsequent treatment reports revealed that 
treatment for this condition was ongoing.

At his hearing before the Board conducted in July 2007, the 
veteran testified that he was diagnosed with and received 
treatment for hypertension during his military service.  He 
also testified that he started taking blood pressure 
medication for his hypertension around 1995.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the record is without sufficient 
objective evidence supportive of a finding that the veteran's 
hypertension became manifest or otherwise originated during 
his period of service or within one year of service 
separation.  The Board notes that the veteran's service 
medical records make no reference to complaints of or 
treatment for hypertension.  The service separation 
examination showed that clinical evaluation of the heart and 
vascular system was normal on separation.  The current 
treatment records do not contain any indication that the 
veteran's current hypertension had its onset during service 
or is related to any incident in service.    

There is also no evidence of the presence of hypertension 
within a year after separation from service.  The veteran's 
medical treatment records show that his current diagnoses 
include hypertension; however, the records are dated many 
years after separation from service.  Specifically, the first 
diagnosis of this condition is not shown until 1997, over 
thirty years after the discharge from the service. Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  

The Board acknowledges that the veteran can provide competent 
evidence about what he experienced; for example, his 
statements are competent evidence as to what symptoms he 
experienced.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  The Board notes that the 
veteran has alleged in testimony and statements on appeal 
that his hypertension problems originated in or were 
aggravated during his period of service.  However, the 
veteran's statements and testimony, as a lay person, are not 
competent evidence to assert that the symptoms he experienced 
in service were hypertension, nor that a relationship exists 
between his military service and such disorder.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In summary, the Board notes that the record is devoid of 
sufficiently competent evidence establishing that the 
veteran's hypertension became manifest or otherwise 
originated during the veteran's period of service.  The 
probative medical evidence fails to establish any 
relationship or nexus between such a disorder and the 
veteran's period of service.  Therefore, the Board concludes 
that hypertension was not incurred in or aggravated by 
service, and the claim for service connection must be denied.  


ORDER

Service connection for hypertension is denied.


REMAND

The veteran is seeking service connection for a respiratory 
disorder, claimed as bronchitis, pneumonia, and pulmonary 
problems.  

A review of the veteran's service medical records revealed 
treatment for bronchitis and bronchopneumonia in October 
1961.  An inservice treatment report, dated in October 1961, 
noted that x-ray examination of the veteran's chest was 
positive.  

A review of the veteran's post service medical records 
revealed treatment for a respiratory condition.  A treatment 
report, dated in December 2000, noted the veteran's 
complaints of shortness of breath.  Subsequent treatment 
reports, dated in 2001 and in 2002, showed diagnoses of and 
treatment for allergic rhinitis and acute sinusitis.  A 
pulmonary function test, conducted in December 2002, revealed 
an impression of a mild airflow obstruction.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). Under these 
circumstances, the Board believes that a VA examination 
should be scheduled to ascertain the relationship, if any, 
between the veteran's inservice treatment for a respiratory 
condition and his current respiratory condition. 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran to 
request a list of the names and addresses 
of all doctors and medical care 
facilities that have examined or treated 
him for a respiratory disorder from the 
time of his discharge from the service in 
May 1965 until December 2000.  Based on 
his response, the RO must attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  The RO must schedule the veteran 
for a respiratory examination.  The 
examiner must record pertinent medical 
complaints, symptoms, and clinical 
findings.  The examiner should identify 
all of the veteran's current 
respiratory conditions, if any.  The 
claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  
After a review of the service and post-
service medical records, the examiner 
must provide an opinion regarding each 
respiratory condition identified, as to 
the most likely etiology of any 
respiratory disorder found.  
Specifically, the examiner must opine 
whether any current respiratory 
condition found is related to the 
veteran's active military service, 
including his inservice treatment for 
bronchitis and bronchopneumonia.  A 
complete rationale for all opinions 
must be provided.  If the examiner 
cannot provide the above requested 
opinion without resort to speculation, 
it must be so stated.  The report 
prepared should be typed.
	
3.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claims.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONAD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


